Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 05/03/2021 has been entered. Claims 1-, 15, 17-19 and 21 remain pending in the application. Claim 1 has been amended and claim 16 has been canceled by the Applicant. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application CN 201810924532.2, filed 08/14/2018 andCN 201810925219.0, filed 08/14/2018 (China).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Terminal Disclaimer


This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claims 2, 6, 8, 10, 12, 14 and 16 of copending Application No. 16198378 in view of Asami (of record) 20160004046 A1. 
Regarding claim 1 and 2, Application No. 16198378 in claim 1 and 2, 6, 8, 10, 12, 14, 16 and 20 teaches all limitations except 1.7≤ n1 ≤ 2.2; where n1: the refractive power of the first lens.
Asami teaches (see Figs. 1-6) a similar imaging lens and apparatus with six lenses (i.e. see Abstract, paragraphs [05-14, 16-18, 35-39, 78-79, 112, 115, 135-136, 143], see Tables and Examples 1-5, see Figs. 2-6) with 1.7 ≤ n1 ≤ 2.2 and also 1.7 ≤ n2 ≤ 2.2 (i.e. as given the values for examples in Tables 1-5 for refractive index of glass of both first lens L1 e.g. 1.90, and L2 of e.g. 1.90 that are both of e.g. glass paragraphs [115, 136-143], Tables 1-5, thus providing high environment resistant optical system, as e.g. in a surveillance camera or in a vehicle camera, allowing the optical system to be used under various conditions such as, e.g. under a wide temperature range from, or under high humidity, and hence, allows for high optical performance capable of obtaining a high quality image and achieving downsizing (Asami, see paragraphs [115,16-17]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize and adjust the refractive index and power of the first lens to the above range according to disclosure of Asami with more temperature stable glass lenses, to provide for high environment resistant optical system, as e.g. in a surveillance camera or in a vehicle camera, allowing the optical system to be used under various conditions such as, e.g. under a wide temperature range from, or under high humidity, while preserving high optical performance capable of obtaining a high quality image and achieving downsizing  of the optical system (see Asami, paragraphs [115,16-17]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-21 of US Application 16198378. Although the claims at issue are not identical, they are not patentably distinct from each other as presented in the claim correspondence table below.
Instant application 16198272
US Application 16198378
Notes 
3
3
The choice of glass or plastic materials in obvious for lenses in lens system (see claim 1 above)
4,5
4,5

6,7
6,7, 1

310,11
10,11

12, 13
12,13

14, 15
14, 15

17
16,17

18-19, 21
18-19,21






Response to Arguments

Applicant’s arguments in the Remarks dated 05/03/2021 with respect to claim 1 and its dependent claims have been fully considered and are persuasive.  The previous obviousness rejection has been withdrawn. The Double patenting rejections were not withdrawn due to issues with the filed Terminal Disclaimer (see section above). 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/Primary Examiner, Art Unit 2872